 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LAWRENCE J. ROCCO,                                  No. 2:18-cv-00141 CKD
12                        Plaintiff,
13            v.                                          AMENDED ORDER
14    NANCY A. BERRYHILL, Acting
      Commissioner of Social Security,
15
                          Defendant.
16

17

18   INTRODUCTION

19           On February 13, 2013, the undersigned issued an order granting plaintiff’s motion for

20   summary judgment, granting defendant’s motion to remand, and remanding this matter for further

21   proceedings. (ECF No. 22.) Before the court is plaintiff’s motion to amend the judgment

22   pursuant to Fed. R. Civ. P. 59(e), which is fully briefed. (ECF Nos. 24-26.) Having reviewed

23   this latest round of briefs, which serve to clarify the parties’ positions, the court will vacate its

24   earlier order and issue this amended order.

25   BACKGROUND

26           Plaintiff seeks judicial review of a final decision of the Commissioner of Social Security

27   (“Commissioner”) denying an application for Supplemental Security Income (“SSI”) under Title

28   XVI of the Social Security Act (“Act”). Defendant has filed a motion to remand. The parties
                                                          1
 1   have consented to Magistrate Judge jurisdiction to conduct all proceedings in the case, including

 2   the entry of final judgment. For the reasons discussed below, the court will grant plaintiff’s

 3   motion for summary judgment and remand for further proceedings.

 4   BACKGROUND

 5          Plaintiff, born August 17, 1956, applied in September 2012 for SSI and disability

 6   insurance benefits (DIB), alleging disability beginning April 29, 2011. Administrative Transcript

 7   (“AT”) 226, 445-446. Plaintiff alleged he was unable to work due to nerve damage in his left

 8   arm, inability to lift or pull; left arm, neck, impingement syndrome of shoulder; and chronic

 9   benign vertigo syndrome. AT 201. In a decision dated October 1, 2014, the ALJ determined that

10   plaintiff was not disabled.1 AT 226-235. The Appeals Council remanded the matter for further

11   1
             Disability Insurance Benefits are paid to disabled persons who have contributed to the
12   Social Security program, 42 U.S.C. § 401 et seq. Supplemental Security Income is paid to
     disabled persons with low income. 42 U.S.C. § 1382 et seq. Both provisions define disability, in
13   part, as an “inability to engage in any substantial gainful activity” due to “a medically
     determinable physical or mental impairment. . . .” 42 U.S.C. §§ 423(d)(1)(a) & 1382c(a)(3)(A).
14   A parallel five-step sequential evaluation governs eligibility for benefits under both programs.
     See 20 C.F.R. §§ 404.1520, 404.1571-76, 416.920 & 416.971-76; Bowen v. Yuckert, 482 U.S.
15
     137, 140-142, 107 S. Ct. 2287 (1987). The following summarizes the sequential evaluation:
16
                            Step one: Is the claimant engaging in substantial gainful
17                  activity? If so, the claimant is found not disabled. If not, proceed to
                    step two.
18
                           Step two: Does the claimant have a “severe” impairment? If
19                  so, proceed to step three. If not, then a finding of not disabled is
                    appropriate.
20
                           Step three: Does the claimant’s impairment or combination
21                  of impairments meet or equal an impairment listed in 20 C.F.R., Pt.
                    404, Subpt. P, App.1? If so, the claimant is automatically determined
22                  disabled. If not, proceed to step four.

23                        Step four: Is the claimant capable of performing his past
                    work? If so, the claimant is not disabled. If not, proceed to step five.
24
                           Step five: Does the claimant have the residual functional
25                  capacity to perform any other work? If so, the claimant is not
                    disabled. If not, the claimant is disabled.
26
     Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995).
27
            The claimant bears the burden of proof in the first four steps of the sequential evaluation
28   process. Bowen, 482 U.S. at 146 n.5, 107 S. Ct. at 2294 n.5. The Commissioner bears the
                                                      2
 1   proceedings, directing the ALJ to revisit certain issues and take any further action needed to

 2   complete the administrative record. AT 15. In a second decision dated March 30, 2017, the ALJ

 3   again determined that plaintiff was not disabled. AT 15-32. The ALJ made the following

 4   findings (citations to 20 C.F.R. omitted):

 5                  1. The claimant last met the insured status requirements of the Social
                    Security Act on December 31, 2015.
 6
                    2. The claimant did not engage in substantial gainful activity during
 7                  the period from his alleged onset date of April 29, 2011 through his
                    date last insured of December 31, 2015.
 8
                    3. Through the date last insured, the claimant had the following
 9                  severe impairments: degenerative disc disease of the cervical spine;
                    degenerative joint disease of the shoulders; left arm neuralgia post
10                  shingles episode; tinnitus; and headaches.
11                  4. Through the date last insured, the claimant did not have an
                    impairment or combination of impairments that meets or medically
12                  equals one of the listed impairments in 20 CFR Part 404, Subpart P,
                    Appendix 1.
13
                    5. After careful consideration of the entire record, the undersigned
14                  finds that the claimant has the residual functional capacity to perform
                    light work in that he can lift and carry, push and pull twenty pounds
15                  occasionally and ten pounds frequently. He can sit for six hours of
                    an eight-hour workday with normal breaks; he can stand and walk
16                  for six hours of an eight-hour workday with normal breaks. He can
                    overhead lift with the right and left upper extremity occasionally. He
17                  must avoid concentrated exposure to hazards (dangerous machinery,
                    unprotected heights, etc.).
18
                    6. Through the date last insured, the claimant was unable to perform
19                  any past relevant work.
20                  7. The claimant was born on August 17, 1956 and was 59 years old,
                    which is defined as an individual of advanced age on the date last
21                  insured. The claimant subsequently changed age category to closely
                    approaching retirement age, however this change occurred in August
22                  2016, beyond the date last insured.
23                  8. The claimant has at least a high-school education and is able to
                    communicate in English.
24
                    9. The claimant has acquired work skills from past relevant work.
25                  Given this, considering the claimant’s age, education, work
                    experience, and residual functional capacity, the claimant has
26                  acquired work skills from past relevant work that were transferable
                    to other occupations with jobs existing in significant numbers in the
27

28   burden if the sequential evaluation process proceeds to step five. Id.
                                                       3
 1                  national economy.

 2                  10. The claimant was not under a disability, as defined in the Social
                    Security Act, at any time from April 29, 2011, the alleged onset date,
 3                  through December 31, 2015, the date last insured.

 4   AT 17-31.

 5   ISSUES PRESENTED

 6          Plaintiff argues that the ALJ committed the following errors in finding plaintiff not

 7   disabled: (1) the ALJ’s finding that plaintiff did not have a severe mental impairment is not

 8   supported by substantial evidence; and (2) the ALJ’s step five determination is not supported by

 9   substantial evidence.

10   LEGAL STANDARDS

11          The court reviews the Commissioner’s decision to determine whether (1) it is based on

12   proper legal standards pursuant to 42 U.S.C. § 405(g), and (2) substantial evidence in the record

13   as a whole supports it. Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial

14   evidence is more than a mere scintilla, but less than a preponderance. Connett v. Barnhart, 340

15   F.3d 871, 873 (9th Cir. 2003) (citation omitted). It means “such relevant evidence as a reasonable

16   mind might accept as adequate to support a conclusion.” Orn v. Astrue, 495 F.3d 625, 630 (9th

17   Cir. 2007), quoting Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005). “The ALJ is

18   responsible for determining credibility, resolving conflicts in medical testimony, and resolving

19   ambiguities.” Edlund v. Massanari, 253 F.3d 1152, 1156 (9th Cir. 2001) (citations omitted).

20   “The court will uphold the ALJ’s conclusion when the evidence is susceptible to more than one

21   rational interpretation.” Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008).

22          The record as a whole must be considered, Howard v. Heckler, 782 F.2d 1484, 1487 (9th

23   Cir. 1986), and both the evidence that supports and the evidence that detracts from the ALJ’s

24   conclusion weighed. See Jones v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985). The court may not

25   affirm the ALJ’s decision simply by isolating a specific quantum of supporting evidence. Id.; see

26   also Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir. 1989). If substantial evidence supports the

27   administrative findings, or if there is conflicting evidence supporting a finding of either disability

28   or nondisability, the finding of the ALJ is conclusive, see Sprague v. Bowen, 812 F.2d 1226,
                                                        4
 1   1229-30 (9th Cir. 1987), and may be set aside only if an improper legal standard was applied in

 2   weighing the evidence. See Burkhart v. Bowen, 856 F.2d 1335, 1338 (9th Cir. 1988).

 3   ANALYSIS

 4          A. Step Two

 5          In his motion for summary judgment, plaintiff claimed the ALJ erred in finding that

 6   plaintiff did not suffer from a severe mental impairment at step two. In response, defendant filed

 7   a motion to remand under Sentence Four of 42 U.S.C. § 405(g). (ECF No. 19.) Defendant

 8   disagreed that the ALJ committed reversible error at step two. (ECF No. 19-1 at 3.)

 9          The real issue, as discussed below, is whether mental impairments should have been

10   included in the residual functional capacity (RFC). See 20 C.F.R. § 404.1545(e) (“[W]e will

11   consider the limiting effects of all your impairment(s), even those that are not severe, in

12   determining your [RFC].”). As the Ninth Circuit explained in Buck v. Berryhill, 869 F.3d 1040,

13   1048-49 (9th Cir. 2017), “Step two is merely a threshold determination meant to screen out weak

14   claims. It is not meant to identify the impairments that should be taken into account when

15   determining the RFC. In fact, in assessing RFC, the adjudicator must consider limitations and

16   restrictions imposed by all of an individual’s impairments, even those that are imposed by all of

17   an individual’s impairments, even those that are not ‘severe.’ The RFC therefore should be

18   exactly the same regardless of whether certain impairments are considered ‘severe’ or not.”)

19   (Internal quotes and citations omitted.)

20          B. Step Five
21          Plaintiff’s motion for summary judgment next argued that the ALJ erred in finding that

22   plaintiff had skills transferable to a significant range of work. (ECF No. 11 at 7-13.)

23          In her motion to remand, defendant agreed that the ALJ committed reversible error at step

24   five “regarding what kind of work plaintiff remained capable of performing.” (ECF No. 19-1 at

25   3.) However, defendant noted that the parties “might disagree about exactly how the ALJ erred”

26   at this step. (Id.) Conceding reversible error, without explaining what (in her view) the error
27   was, defendant “agreed to remand and agreed to the possibility of further vocational expert

28   testimony[.]” (Id. at 3; see ECF No. 25 at 2).
                                                        5
 1          The parties reported that, after plaintiff’s motion for summary judgment was filed, they

 2   could not agree on the scope of a remand. (ECF No. 20 at 3, n.1; ECF No. 21 at 1-3.) Plaintiff

 3   responded to the motion to remand with the argument that, “since he has demonstrated the ALJ

 4   failed to satisfy his burden at step five, further administrative proceedings would be futile” and

 5   the matter should be remanded for payment of benefits. (ECF No. 20 at 4-5.)

 6          The facts underlying the step five claim are as follows: Plaintiff worked as a parts

 7   manager from 1978-2002. AT 27. He worked in sales for industrial trailers from 2002-2008. AT

 8   27. Plaintiff testified that the first part of the job was the sales and delivery of parts. AT 27.

 9   About 2003-2004, he began just selling industrial trailers and continued doing that work, only

10   sometimes delivering parts. AT 27. His last position was propane driver in 2010-2011. AT 27.

11          At the January 10, 2017 hearing, the ALJ first asked the vocational expert (VE) to assume

12   the limitations ultimately adopted in the RFC. AT 182-183. The VE responded that none of

13   plaintiff’s past relevant work would be available except for trailer sales, if that job was segregated

14   out from parts clerk. AT 183-184. The VE further testified that if the trailer sales job was a

15   composite job, it would not be available. AT 183-184, 191. In response to a second hypothetical

16   adding mental limitations, the VE opined that no past relevant work was available. AT 185-186.

17   The ALJ concluded that, “as the Dictionary of Occupational Titles does not account for a

18   composite job, the claimant cannot be found able to return to his past relevant work as performed

19   in the national economy.” AT 28.

20          Turning to transferable skills “in hypo two,” i.e., assuming non-exertional limitations (AT
21   187), the ALJ continued:

22                  The vocational expert testified to transferable skills from the
                    claimant’s past relevant work as a propane truck driver . . . He
23                  indicated that the skills acquired were motor freight transportation,
                    retail trade and truck driving, very basic. The [VE] testified that
24                  these skills would transfer to route delivery clerk . . . with 39,855
                    positions available in the U.S. He specifically testified this position
25                  does not require working with people. . . . The [DOT] indicates this
                    is clerical work, directing truck deliveries of merchandise.
26
27   AT 29 (emphasis added); see AT 187-188.
28
                                                         6
 1          The ALJ continued:

 2                  [The VE also] testified to transferable skills from auto parts clerk....
                    Acquired skills that would be transferable were stock checking,
 3                  production services, clerical and kindred occupations including
                    shipping, receiving and stock checking. It can be transferred to line-
 4                  up worker . . . with 5,458 positions in the U.S.
 5   AT 30 (emphasis added) ; see AT 189-190.

 6          Summing up, the ALJ wrote that the VE “testified to two positions which the claimant’s

 7   acquired skills as a tank truck driver, and auto parts clerk, could transfer, route delivery clerk and

 8   line up clerk, respectively. He testified each position carried the same MPSMS code, and that

 9   with regard to data/people/things, the positions in his opinion, are close. . . . The [VE] testified the

10   two positions, delivery clerk and line up worker, exist in the national economy in significant

11   numbers, 39,855 and 5,458, respectively.” AT 30.

12          The ALJ further determined that under 20 CFR 404.1566, “there are a significant number

13   of jobs, as the regulation contemplates, in the two positions to which the claimant’s skill can

14   transfer, delivery clerk and line up worker.” AT 31. The ALJ found the VE’s testimony

15   consistent with the DOT and concluded that a finding of ‘not disabled’ was appropriate. AT 31.

16          Plaintiff asserts that the ALJ erred in finding he had transferable skills to a “significant

17   range” of work, as the job of line-up worker does not exist in significant numbers, leaving only

18   one job (route delivery clerk) plaintiff could perform.2 In Lounsburry v. Barnhart, 468 F.3d 1111,

19   1116 (9th Cir. 2006), the Ninth Circuit held that the ALJ erred by not applying Grids Rule

20   202.00(c), which provides that “for individuals of advanced age who can no longer perform
21   vocationally relevant past work and who have only skills that are not readily transferable to a

22   significant range of semi-skilled or skilled work that is within the individual's functional capacity

23   the limitations in vocational adaptability represented by functional restriction to light work

24   warrant a finding of disabled.” (Emphasis added.) The Ninth Circuit held that one job does not

25   satisfy the statute’s “significant range” requirement. Lounsburry, 468 F.3d at 1117.3

26   2
       Plaintiff “concedes that the remaining occupation of route delivery clerk exists in significant
27   numbers.” See Gutierrez v. Comm’r, 740 F.3d 519, 529 (9th Cir. 2014) (25,000 national jobs
     constitutes a “significant number” of jobs). (ECF No. 11 at 12.)
28   3
       In Lounsburry, “the ALJ applied Grid Rule 202.07 (for persons of advanced age with a high
                                                       7
 1          Plaintiff is arguably in the same position as the Lounsburry claimant: a person of

 2   advanced age, with a high school education, who can no longer do past relevant work, and who

 3   has an RFC for light work. See AT 30. As in Lounsburry, the ALJ found plaintiff not disabled

 4   under Grid Rule 202.7. AT 31. And as in that case, plaintiff was found able to perform only one

 5   available job, such that he did not have skills transferable to a “significant range” of work.

 6          Notably, however, the ALJ’s analysis of transferable skills was based on “hypo two,”

 7   which included non-exertional limitations. AT 187-191. The ALJ based this hypothetical on

 8   plaintiff’s testimony that he had anxiety and panic attacks. AT 197. “Nothing in the records so

 9   far to indicate the severity, but I went and said he could not interact with the public based on his

10   testimony, not based on records,” the ALJ stated. AT 197-198. However, in the decision, the

11   ALJ found plaintiff’s mental impairments to be non-severe, and the RFC does not include mental

12   limitations. AT 19-21.

13          As both parties (and the court) agree that the ALJ erred at step five, plaintiff is entitled to

14   summary judgment. However, it is not clear based on the current record whether plaintiff was, in

15   fact, disabled during the alleged disability period. See Strauss v. Comm’r, 635 F.3d 1135, 1138

16   (9th Cir. 2011) (“A claimant is not entitled to benefits under the statute unless the claimant is, in

17   fact, disabled, no matter how egregious the ALJ’s errors may be.”).

18          C. Remedy

19          With error established, the court has the discretion to remand or reverse and award

20   benefits. McAllister v. Sullivan, 888 F.2d 599, 603 (9th Cir. 1989). A case may be remanded
21   under the “credit-as-true” rule for an award of benefits where:

22                  (1) the record has been fully developed and further administrative
                    proceedings would serve no useful purpose; (2) the ALJ has failed to
23                  provide legally sufficient reasons for rejecting evidence, whether
                    claimant testimony or medical opinion; and (3) if the improperly
24                  discredited evidence were credited as true, the ALJ would be
                    required to find the claimant disabled on remand.
25

26
     school education and ability to do light work); this Rule contains the ‘footnote 2’ that
27   incorporates the key language from Rule 202.00(c) about skills transferrable to a ‘significant
     range’ of work.” Vita C. F. v. Berryhill, 2018 WL 5816113, *4 (C.D. Cal. Nov. 5, 2018); see
28   Lounsburry, 468 F.3d at 1116-1117.
                                                        8
 1   Garrison v. Colvin, 759 F.3d 995, 1020 (9th Cir. 2014). Even where all the conditions for the

 2   “credit-as-true” rule are met, the court retains “flexibility to remand for further proceedings when

 3   the record as a whole creates serious doubt as to whether the claimant is, in fact, disabled within

 4   the meaning of the Social Security Act.” Id. at 1021; see also Dominguez v. Colvin, 808 F.3d

 5   403, 407 (9th Cir. 2015) (“Unless the district court concludes that further administrative

 6   proceedings would serve no useful purpose, it may not remand with a direction to provide

 7   benefits.”); Treichler v. Commissioner of Social Sec. Admin., 775 F.3d 1090, 1105 (9th Cir.

 8   2014) (“Where . . . an ALJ makes a legal error, but the record is uncertain and ambiguous, the

 9   proper approach is to remand the case to the agency.”).

10           Here, the record as a whole creates serious doubt as to whether plaintiff was, in fact,

11   disabled within the meaning of the Social Security Act. On remand, the ALJ will (1) determine

12   whether the RFC should include mental limitations and (2) obtain supplemental vocational expert

13   testimony to evaluate whether, considering plaintiff’s age, education, work experience, and

14   residual functional capacity, there are jobs that exist in significant numbers in the national

15   economy that plaintiff could perform during the alleged disability period. The ALJ is free to

16   develop the record in other ways, as needed, to ascertain whether plaintiff was disabled at any

17   time during the relevant period.

18          For the reasons stated herein, this matter will be remanded under sentence four of 42

19   U.S.C. § 405(g) for further development of the record.

20   CONCLUSION
21          For the reasons stated herein, IT IS HEREBY ORDERED that:

22          1. Plaintiff’s motion to amend the judgment (ECF No. 24) is granted in part and denied

23              in part;

24          2. The February 13, 2019 order and judgment in this matter are hereby VACATED;

25          3. Plaintiff’s motion for summary judgment (ECF No. 11) is granted;

26          4. The Commissioner’s motion to remand (ECF No. 19) is granted;
27          5. The Commissioner’s decision is reversed;

28          6. This matter is remanded for further proceedings consistent with this order; and
                                                        9
 1           7. The Clerk of Court shall enter judgment for plaintiff and close this case.

 2   Dated: March 22, 2019
                                                      _____________________________________
 3
                                                      CAROLYN K. DELANEY
 4                                                    UNITED STATES MAGISTRATE JUDGE

 5

 6

 7

 8

 9   2/rocco0141.ssi.ckd_amended

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      10
